Peters, J.
Appeal from an order of the Family Court of Tioga County (Callahan, Sr., J.), entered February 21, 1996, which, inter alia, granted petitioner’s application, in a proceeding pursuant to Family Court Act article 10, to hold respondent in violation of a prior order of disposition.
On January 11, 1996, Joyce SS., respondent’s daughter, was temporarily removed from respondent’s care without a court order (see, Family Ct Act § 1024) after Joyce disclosed to a caseworker various incidents which violated the terms and conditions imposed upon respondent in a prior neglect order dated July 3, 1995. On January 12, 1996, a violation petition was filed against respondent alleging violations of said order. On January 17, 1996 following a hearing held pursuant to Family Court Act § 1028 for the return of Joyce to respondent, Family Court determined that, based upon the evidence presented, Joyce should remain in petitioner’s custody.
Prior to the commencement of the fact-finding hearing, respondent admitted various allegations contained in the violation petition and stipulated to Joyce’s placement in petitioner’s custody for one year. In the instant appeal, respondent attempts to appeal from the order entered thereon, contending that Family Court erred in upholding the emergency removal without a court order. Inasmuch as a final order of disposition has been entered, any appeal from the temporary order of removal is moot (see, e.g., Matter of Nicotera v Nicotera, 222 AD2d 892, 894; Matter of Brozzo v Brozzo, 192 AD2d 878, 879). Since respondent both admitted to allegations in the petition and stipulated to her daughter’s placement in petitioner’s custody, without thereafter challenging the voluntariness thereof, she is not an aggrieved party and, therefore, has no right to appeal from the final order of disposition (see generally, Zhagnay v Royal Realty Co., 87 NY2d 954; Dudley v Perkins, 235 NY 448, 457).
Cardona, P. J., Mercure, Yesawich Jr. and Carpinello, JJ., *963concur. Ordered that the appeal is dismissed, as moot, without costs.